
	
		II
		110th CONGRESS
		2d Session
		S. 2819
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2008
			Mr. Rockefeller (for
			 himself, Ms. Snowe, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To preserve access to Medicaid and the State Children's
		  Health Insurance Program during an economic downturn, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Economic Recovery in Health Care
			 Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)State and local
			 governments are an integral part of our national economic engine. They provide
			 health care and a wealth of social services to millions of Americans,
			 particularly when the economy is weak.
			(2)During the last
			 economic downturn, the number of uninsured Americans would have been millions
			 more if Medicaid and the State Children's Health Insurance Program (CHIP) had
			 not responded to the twin challenges of an economic downturn and a sharp
			 drop-off in private health insurance coverage.
			(3)In the last year,
			 our unemployment rate has increased to 5.0 percent with nearly 900,000 more
			 Americans without jobs. Because the majority of Americans get their health
			 insurance through their jobs, the loss of a job often results in a simultaneous
			 loss of health insurance coverage.
			(4)Medicaid fills
			 the gap for working families when they lose access to private coverage. For
			 every 1 percent increase in the unemployment rate, Medicaid enrollment
			 increases by 2,000,000 to 3,000,000 people.
			(5)States experience
			 enormous budget pressures when the economy slows. By law, 49 States are
			 required to balance their budgets and, in times of economic downturn, this task
			 becomes significantly more difficult.
			(6)According to the
			 National Governors Association, 18 States already face budget shortfalls
			 totaling $14,000,000,000 in 2008, and 21 States project shortfalls totaling
			 more than $32,000,000,000 in 2009. If the current downturn follows the path of
			 most recessions, between 35 and 40 States will face severe budget shortfalls in
			 2009.
			(7)A critical factor
			 in helping States sustain Medicaid enrollment during the last economic downturn
			 was the $20,000,000,000 in State fiscal relief that Congress enacted in
			 2003.
			(8)Not only should
			 Congress enact a similar State fiscal relief provision in 2008, but Congress
			 should also delay the implementation of administrative regulations that would
			 reduce Federal Medicaid matching payments at a time when States need greater
			 Federal resources.
			(9)There is no
			 question that health care is economic stimulus.
			(10)Keeping Medicaid
			 and CHIP whole shores up the safety net for vulnerable working families. People
			 who are able to get the health services they need are more likely to be able to
			 continue working and contribute to the economy as it recovers.
			(11)Leading
			 economists have found that targeted State aid would generate increased economic
			 activity of $1.36 for each dollar of cost. The increase in Federal dollars to
			 States generates business activity, jobs, and wages that States would not
			 otherwise see.
			3.Preserving access to
			 Medicaid and CHIP during an economic downturn
			(a)ProhibitionEffective
			 on the date of enactment of this Act, notwithstanding any other provision of
			 law, the Secretary of Health and Human Services shall not finalize, implement,
			 enforce, or otherwise take any action to give effect to the following
			 administrative actions (or to any administrative actions relating to the same
			 subject matters that are similar to the following administrative actions or
			 that reflect the same or similar policies set forth in the following
			 administrative actions) prior to April 1, 2009:
				(1)The proposed and
			 final rule entitled “Medicaid Program; Health-Care Related Taxes”, published,
			 respectively, on March 23, 2007, on pages 13726 through 13734 of volume 72,
			 Federal Register, and on February 22, 2008, on pages 9685 through 9699 of
			 volume 73, Federal Register, with the exception of the proposed amendments to
			 sections 433.56(a)(8) and 433.68(f)(3)(i) of title 42, Code of Federal
			 Relations.
				(2)The proposed rule
			 entitled “Medicaid Program; Graduate Medical Education”, published on May 23,
			 2007, on pages 28930 through 28936 of volume 72, Federal Register.
				(3)The State Health
			 Official Letter 07–001, dated August 17, 2007, issued by the Director of the
			 Center for Medicaid and State Operations in the Centers for Medicare &
			 Medicaid Services regarding certain requirements under the State Children’s
			 Health Insurance Program (CHIP) relating to the prevention of the substitution
			 of health benefits coverage for children (commonly referred to as
			 crowd-out) and the enforcement of medical support orders. Any
			 change made on or after August 17, 2007, to a Medicaid or CHIP State plan or
			 waiver to implement, conform to, or otherwise adhere to the requirements or
			 policies in such letter shall not apply prior to April 1, 2009.
				(4)The proposed rule
			 entitled “Medicaid Program; Clarification of Outpatient Clinic and Hospital
			 Facility Services definition and Upper Payment Limit”, published on September
			 28, 2007, on pages 55158 through 55166 of volume 72, Federal Register.
				(5)The interim final
			 rule entitled “Medicaid Program; Optional State Plan Case Management Services”,
			 published on December 4, 2007, on pages 68077 through 68093 of volume 72,
			 Federal Register.
				(6)The proposed rule
			 entitled “Revisions to Procedures for the Departmental Appeals Board and Other
			 Departmental Hearings”, published on December 28, 2007, on pages 73708 through
			 73720 of volume 72, Federal Register.
				(b)Extension of
			 prior moratoria
				(1)Moratorium
			 relating to the cost limit for providers operated by units of government and
			 provisions to ensure the integrity of Federal-State financial
			 partnershipSection 7002(a)(1) of the U.S. Troop Readiness,
			 Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act of
			 2007 (Public Law 110–28) is amended by striking the date that is 1 year
			 after the date of enactment of this Act and inserting April 1,
			 2009.
				(2)Moratoria
			 relating to rehabilitation services, school-based administration and
			 school-based transportationSection 206 of the Medicare,
			 Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173) is amended by
			 striking June 30, 2008 and inserting April 1,
			 2009.
				4.Temporary,
			 targeted state fiscal relief
			(a)DefinitionsIn
			 this section:
				(1)Round One
			 Qualifying State
					(A)In
			 generalSubject to subparagraph (B), the term Round One
			 Qualifying State means with respect to a State that is 1 of the 50
			 States or the District of Columbia, a State that has 1 of 28 highest averages
			 of the State rankings for each of the following 3 qualifying criteria, based on
			 the most recent data available as of April 1, 2008:
						(i)Reduction in
			 employmentThe year-to-year reduction in total employment, based
			 on the average total employment for the State or District in the 3 most recent
			 months compared to the average total employment for the State or District in
			 the same months a year earlier, as determined based on the most recent monthly
			 publications of the Current Employer Statistics Survey of the Bureau of Labor
			 Statistics.
						(ii)Increase in
			 food stamps participationThe year-to-year increase in food
			 stamps participation, based on average monthly participation for the State or
			 District in the 3 most recent months compared to the average monthly
			 participation for the State or District in the same months a year earlier, as
			 determined based on the most recent monthly publications of Food and Nutrition
			 Service Data of the Department of Agriculture.
						(iii)Increase in
			 the foreclosure rateThe year-to-year increase in the foreclosure
			 rate for the State or District, based on the foreclosure rate for the State or
			 District for the most recent quarter compared to the same quarter a year
			 earlier, as determined by the Mortgage Bankers Association's National
			 Delinquency Survey, as published in most recent report entitled, Recent
			 Foreclosure Trends Report for all States.
						(B)Commonwealths
			 and territories includedSuch term includes a commonwealth or
			 territory specified in paragraph (4).
					(2)Round Two
			 Qualifying StateThe term Round Two Qualifying State
			 means a State that is 1 of the 50 States or the District of Columbia and
			 that—
					(A)has 1 of 38
			 highest averages of the State rankings for the 3 qualifying criteria identified
			 in clauses (i), (ii), and (iii) of paragraph (1)(A), based on the most recent
			 data available as of October 1, 2008; and
					(B)is not a Round
			 One Qualifying State.
					(3)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)).
				(4)StateThe
			 term State means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa.
				(b)Assistance for
			 Round One Qualifying States
				(1)Temporary
			 increase of medicaid fmap
					(A)Permitting
			 maintenance of fiscal year 2007 FMAP for last 2 calendar quarters of fiscal
			 year 2008Subject to subparagraphs (E), (F), (G), and (H), if the
			 FMAP determined without regard to this paragraph for a Round One Qualifying
			 State for fiscal year 2008 is less than the FMAP as so determined for fiscal
			 year 2007, the FMAP for the State for fiscal year 2007 shall be substituted for
			 the State’s FMAP for the third and fourth calendar quarters of fiscal year
			 2008, before the application of this paragraph.
					(B)Permitting
			 maintenance of fiscal year 2008 FMAP for first 3 quarters of fiscal year
			 2009Subject to subparagraphs (E), (F), (G), and (H), if the FMAP
			 determined without regard to this paragraph for a Round One Qualifying State
			 for fiscal year 2009 is less than the FMAP as so determined for fiscal year
			 2008, the FMAP for the State for fiscal year 2008 shall be substituted for the
			 State’s FMAP for the first, second, and third calendar quarters of fiscal year
			 2009, before the application of this paragraph.
					(C)General 1.667
			 percentage points increase for last 2 calendar quarters of fiscal year 2008 and
			 first 3 calendar quarters of fiscal year 2009Subject to
			 subparagraphs (E), (F), (G), and (H), for each Round One Qualifying State for
			 the third and fourth calendar quarters of fiscal year 2008 and for the first,
			 second, and third calendar quarters of fiscal year 2009, the FMAP (taking into
			 account the application of subparagraphs (A) and (B)) shall be increased by
			 1.667 percentage points.
					(D)Increase in cap
			 on Medicaid payments to territoriesSubject to subparagraphs (E),
			 (F), (G), and (H), with respect to the third and fourth calendar quarters of
			 fiscal year 2008 and the first, second, and third calendar quarters of fiscal
			 year 2009, the amounts otherwise determined for the Commonwealth of Puerto
			 Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, and American Samoa under subsections (f) and (g) of section
			 1108 of the Social Security Act (42 U.S.C. 1308) shall each be increased by an
			 amount equal to 3.334 percent of such amounts.
					(E)Scope of
			 applicationThe increases in the FMAP for a Round One Qualifying
			 State and the increases in the cap amounts under subparagraph (D) under this
			 paragraph shall apply only for purposes of title XIX of the Social Security Act
			 and shall not apply with respect to—
						(i)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
						(ii)payments under
			 title IV or XXI of such Act (42 U.S.C. 601 et seq. and 1397aa et seq.);
			 or
						(iii)any payments
			 under XIX of such Act that are based on the enhanced FMAP described in section
			 2105(b) of such Act (42 U.S.C. 1397ee(b)).
						(F)State
			 eligibility
						(i)In
			 generalSubject to clause (ii), a Round One Qualifying State is
			 eligible for an increase in its FMAP under subparagraph (C) or an increase in a
			 cap amount under subparagraph (D) only if the eligibility under its State plan
			 under title XIX of the Social Security Act (including any waiver under such
			 title or under section 1115 of such Act (42 U.S.C. 1315)) is no more
			 restrictive than the eligibility under such plan (or waiver) as in effect on
			 December 31, 2007.
						(ii)State
			 reinstatement of eligibility permittedA Round One Qualifying
			 State that has restricted eligibility under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) after December 31, 2007, is eligible for an
			 increase in its FMAP under subparagraph (C) or an increase in a cap amount
			 under subparagraph (D) in the first calendar quarter (and subsequent calendar
			 quarters) in which the State has reinstated eligibility that is no more
			 restrictive than the eligibility under such plan (or waiver) as in effect on
			 December 31, 2007.
						(iii)Rule of
			 constructionNothing in clause (i) or (ii) shall be construed as
			 affecting a Round One Qualifying State’s flexibility with respect to benefits
			 offered under the State medicaid program under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) (including any waiver under such title or under
			 section 1115 of such Act (42 U.S.C. 1315)).
						(G)Requirement for
			 certain statesIn the case of a Round One Qualifying State that
			 requires political subdivisions within the State to contribute toward the
			 non-Federal share of expenditures under the State Medicaid plan required under
			 section 1902(a)(2) of the Social Security Act (42 U.S.C. 1396a(a)(2)), the
			 Round One Qualifying State shall not require that such political subdivisions
			 pay a greater percentage of the non-Federal share of such expenditures for the
			 third and fourth calendar quarters of fiscal year 2008 and the first, second,
			 and third calendar quarters of fiscal year 2009, than the percentage that would
			 have been required by the State under such plan on December 31, 2007.
					(H)RequirementsA
			 Round One Qualifying State—
						(i)may
			 not use the additional Federal funds paid to the State as a result of this
			 paragraph for purposes of increasing any reserve or rainy day fund maintained
			 by the State; and
						(ii)shall expend the
			 additional Federal funds paid to the State as a result of this paragraph within
			 1 year of the date on which the State receives such funds.
						(2)Targeted Grants
			 to Round One Qualifying States
					(A)AppropriationThere
			 is authorized to be appropriated and is appropriated for making payments to
			 Round One Qualifying States under this paragraph—
						(i)$2,500,000,000
			 for fiscal year 2008; and
						(ii)$2,500,000,000
			 for fiscal year 2009.
						(B)Payments
						(i)Fiscal year
			 2008From the amount appropriated under subparagraph (A)(i) for
			 fiscal year 2008, the Secretary of the Treasury shall, not later than the later
			 of the date that is 45 days after the date of enactment of this Act or the date
			 that a Round One Qualifying State provides the certification required by
			 subparagraph (E) for fiscal year 2008, pay each such State the amount
			 determined for the State for fiscal year 2008 under subparagraph (C).
						(ii)Fiscal year
			 2009From the amount appropriated under subparagraph (A)(ii) for
			 fiscal year 2009, the Secretary of the Treasury shall, not later than the later
			 of October 1, 2008, or the date that a Round One Qualifying State provides the
			 certification required by subparagraph (E) for fiscal year 2009, pay each such
			 State the amount determined for the State for fiscal year 2009 under
			 subparagraph (C).
						(C)Payments based
			 on population
						(i)In
			 generalSubject to clause (ii), the amount appropriated under
			 subparagraph (A) for each of fiscal years 2008 and 2009 shall be used to pay
			 each Round One Qualifying State an amount equal to the relative population
			 proportion amount described in clause (iii) for such fiscal year.
						(ii)Minimum
			 payment
							(I)In
			 generalNo Round One Qualifying State shall receive a payment
			 under this paragraph for a fiscal year that is less than—
								(aa)in
			 the case of a Round One Qualifying State that is 1 of the 50 States or the
			 District of Columbia, 1/2 of 1 percent of the amount
			 appropriated for such fiscal year under subsection (a); and
								(bb)in
			 the case of the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, the Commonwealth of the Northern Mariana Islands, or American Samoa,
			 1/10 of 1 percent of the amount appropriated for such
			 fiscal year under subsection (a).
								(II)Pro rata
			 adjustmentsThe Secretary of the Treasury shall adjust on a pro
			 rata basis the amount of the payments to Round One Qualifying States determined
			 under this paragraph without regard to this subclause to the extent necessary
			 to comply with the requirements of subclause (I).
							(iii)Relative
			 population proportion amountThe relative population proportion
			 amount described in this clause is the product of—
							(I)the amount
			 described in subparagraph (A) for a fiscal year; and
							(II)the relative
			 State population proportion (as defined in clause (iv)).
							(iv)Relative State
			 population proportion definedFor purposes of clause (iii)(II),
			 the term relative State population proportion means, with respect
			 to a Round One Qualifying State, the amount equal to the quotient of—
							(I)the population of
			 the State (as reported in the most recent decennial census); and
							(II)the total
			 population of all such States (as reported in the most recent decennial
			 census).
							(D)Use of
			 payment
						(i)In
			 generalSubject to clause (ii), a Round One Qualifying State
			 shall use the funds provided under a payment made under this paragraph for a
			 fiscal year to—
							(I)provide essential
			 government services;
							(II)cover the costs
			 to the State of complying with any Federal intergovernmental mandate (as
			 defined in section 421(5) of the Congressional Budget Act of 1974) to the
			 extent that the mandate applies to the State, and the Federal Government has
			 not provided funds to cover the costs; or
							(III)compensate for
			 a decline in Federal funding to the State.
							(ii)RequirementsA
			 Round One Qualifying State—
							(I)may only use
			 funds provided under a payment made under this paragraph for types of
			 expenditures permitted under the most recently approved budget for the
			 State;
							(II)may not use the
			 additional Federal funds paid to the State as a result of this paragraph for
			 purposes of increasing any reserve or rainy day fund maintained by the State;
			 and
							(III)shall expend
			 the additional Federal funds paid to the State as a result of this paragraph
			 within 1 year of the date on which the State receives such funds.
							(E)CertificationIn
			 order to receive a payment under this section for a fiscal year, a Round One
			 Qualifying State shall provide the Secretary of the Treasury with a
			 certification that the State’s proposed uses of the funds are consistent with
			 subparagraph (D).
					(c)Assistance for
			 Round Two Qualifying States
				(1)Temporary
			 increase of medicaid fmap
					(A)Permitting
			 maintenance of fiscal year 2008 FMAP for first 3 quarters of fiscal year
			 2009Subject to subparagraph (C), if the FMAP determined without
			 regard to this paragraph for a Round Two Qualifying State for fiscal year 2009
			 is less than the FMAP as so determined for fiscal year 2008, the FMAP for the
			 State for fiscal year 2008 shall be substituted for the State’s FMAP for the
			 first, second, and third calendar quarters of fiscal year 2009, before the
			 application of this paragraph.
					(B)General 1.667
			 percentage points increase for first 3 calendar quarters of fiscal year
			 2009Subject to subparagraph (C), for each Round Two Qualifying
			 State for the first, second, and third calendar quarters of fiscal year 2009,
			 the FMAP (taking into account the application of subparagraph (A)) shall be
			 increased by 1.667 percentage points.
					(C)Application of
			 requirements for round one qualifying statesSubparagraphs (E),
			 (F), (G), and (H) of subsection (b)(1) apply to a Round Two Qualifying State
			 receiving an increase in its FMAP under subparagraph (B) in the same manner as
			 such subparagraphs apply to a Round One Qualifying State under such
			 subsection.
					(2)Targeted Grants
			 to Round Two Qualifying States
					(A)AppropriationThere
			 is authorized to be appropriated and is appropriated for making payments to
			 Round Two Qualifying States under this paragraph, $1,000,000,000 for fiscal
			 year 2009.
					(B)PaymentsFrom
			 the amount appropriated under subparagraph (A) for fiscal year 2009, the
			 Secretary of the Treasury shall, not later than the later of October 1, 2008,
			 or the date that a Round Two Qualifying State provides the certification
			 required by subparagraph (E) of subsection (b)(2) for fiscal year 2009, pay
			 each such State the amount determined for the State for fiscal year 2009 under
			 subparagraph (C).
					(C)Payments based
			 on population
						(i)In
			 generalSubject to clause (ii), the amount appropriated under
			 subparagraph (A) for fiscal year 2009 shall be used to pay each Round Two
			 Qualifying State an amount equal to the relative population proportion amount
			 described in clause (iii) for such fiscal year.
						(ii)Minimum
			 payment
							(I)In
			 generalNo Round Two Qualifying State shall receive a payment
			 under this paragraph for fiscal year 2009 that is less than
			 1/2 of 1 percent of the amount appropriated for such
			 fiscal year under subsection (a).
							(II)Pro rata
			 adjustmentsThe Secretary of the Treasury shall adjust on a pro
			 rata basis the amount of the payments to Round Two Qualifying States determined
			 under this paragraph without regard to this subclause to the extent necessary
			 to comply with the requirements of subclause (I).
							(iii)Relative
			 population proportion amountThe relative population proportion
			 amount described in this clause is the product of—
							(I)the amount
			 described in subparagraph (A) for a fiscal year; and
							(II)the relative
			 State population proportion (as defined in clause (iv)).
							(iv)Relative State
			 population proportion definedFor purposes of clause (iii)(II),
			 the term relative State population proportion means, with respect
			 to a Round Two Qualifying State, the amount equal to the quotient of—
							(I)the population of
			 the State (as reported in the most recent decennial census); and
							(II)the total
			 population of all such States (as reported in the most recent decennial
			 census).
							(D)Application of
			 requirements for round one qualifying statesSubparagraphs (D)
			 and (E) of subsection (b)(2) apply to a Round Two Qualifying State receiving a
			 payment under subparagraph (B) in the same manner as such subparagraphs apply
			 to a Round One Qualifying State under such subsection.
					(d)RepealEffective
			 as of October 1, 2009, this section is repealed.
			
